Exhibit 10.1

 

ACCURIDE CORPORATION

RESTRICTED STOCK UNIT AWARD AGREEMENT

ACCURIDE CORPORATION 2005 INCENTIVE AWARD PLAN

 

Name:

 

Grant: ______ Restricted Stock Units

Address:

 

 

 

 

 

 

 

Grant Date:

 

 

 

Taxpayer

 

 

Identification Number:

 

 

 

 

 

Signature:

 

 

 

Effective on the Grant Date, you have been granted the number of Restricted
Stock Units indicated above, which entitles you to receive [___] shares of
common stock (the “Stock”) of Accuride Corporation (the “Company”) in accordance
with the provisions of this Agreement and the provisions of the Accuride
Corporation 2005 Incentive Award Plan (the “Plan”).

 

The Restricted Stock Units will fully vest and no longer be subject to the
restrictions of and forfeiture under this Agreement as follows:

·                  10% of the Restricted Stock Units will vest on December
31st of year of the Grant Date;

 

·                  An additional 20% of the Restricted Stock Units will vest on
the next successive December 31st;

 

·                  An additional 30% of the Restricted Stock Units will vest on
the next successive December 31st; and

 

·                  The final 40% of the Restricted Stock Units will vest on the
next successive December 31st.

 

·                  Notwithstanding the foregoing, the Restricted Stock Units
will vest on a pro rata basis as of your “Permitted Retirement” (as defined
below), Disability or death, based on the number of full months of service that
have elapsed from the Grant Date to the date of your Permitted Retirement,
Disability or death, as compared to 48 months.  For example, assume that you are
granted 1,000 Restricted Stock Units.  Assume further that the date of your
Permitted Retirement is 24 months after the Grant Date.  On the date of your
Permitted Retirement, you will have a vested interest in 500 Restricted Stock
Units (24/48ths of 1,000).  Since you already will have vested in 300 Restricted
Stock Units based on the vesting schedule set forth above, you will vest in 200
additional Restricted Stock Units on the date of your Permitted Retirement. 
“Permitted Retirement” means your Termination of service at (i) age 55 or over
after having served the Company for at least ten years, or (ii) after your 65th
birthday and other than by reason of termination for Cause, death or Disability.

 

·                  Any unvested Restricted Stock Units will vest upon a Change
of Control.

 

In the event of the termination of your employment or service for any reason,
whether such termination


--------------------------------------------------------------------------------




 

is occasioned by you, by the Company or any of its Subsidiaries, with or without
cause or by mutual agreement (“Termination of Service”), your right to receive
and/or vest in any additional Restricted Stock Units under the Plan, if any,
will terminate and any unvested Restricted Stock Units will be forfeited
effective as of the earlier of: (i) the date that you give or are provided with
written notice of Termination of Service, or (ii) if you are an employee of the
Company or any of its Subsidiaries, the date that you are no longer actively
employed and physically present on the premises of the Company or any of its
Subsidiaries, regardless of any notice period or period of pay in lieu of such
notice required under any applicable statute or the common law.

 

In accordance with the Plan, as of the “Maturity Date” for a particular
Restricted Stock Unit, the Company shall transfer to you one unrestricted, fully
transferable share of Stock in exchange for that Restricted Stock Unit, subject
to the deferral provisions described below.  The “Maturity Date” for a
particular Restricted Stock Unit shall be the date on which such Restricted
Stock Unit vests.

 

The Restricted Stock Units or any interest or right therein or part thereof
shall not be subject to disposition by transfer, alienation, anticipation,
pledge, hypothecation, encumbrance, assignment or any other means, whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided the Restricted Stock Units may be transferable
by will or the laws of descent and distribution.

 

The Stock subject to the Restricted Stock Units will be delivered upon vesting
in settlement of the Restricted Stock Units.  Until Stock is issued in
settlement of the Restricted Stock Units, you will not be deemed for any purpose
to be, or have rights as, a Company shareholder or receive Dividend Equivalents
with respect to shares of Stock by virtue of this Award.  You are not entitled
to vote any shares of Stock by virtue of this Award.

 

If you engage in any “Prohibited Activity,” any unvested Restricted Stock Units
will be forfeited.  In addition, if you engage in any Prohibited Activity within
24 months of the day on which you received Stock in settlement of any Restricted
Stock Units awarded pursuant to this Agreement, you must pay to the Company an
amount equal to your “RSU Gain.”  Your “RSU Gain” is equal to the sum of (a) the
gross sales proceeds of any such Stock that was previously sold plus (b) the
closing market price per share of the Stock on the date it was distributed to
you for any share of Stock which has not been sold.

 

For purposes of this Agreement, the term “Prohibited Activity” shall mean and
include each of the following:

 

·                  The violation of any provision included in any agreement
entered into between you and the Company pursuant to which you agree to refrain
from soliciting any customers of the Company or any entities engaged in the
commercial vehicle component industry with which the Company has contracts at
the time.

 

·                  The violation of any provision included in any agreement
entered into between you and the Company pursuant to which you agree to refrain
from soliciting or attempting to solicit away from the Company any officer,
employee or agent of the Company.

 

·                  The violation of any confidentiality, proprietary
information, or non-disclosure provisions included in any agreement entered into
between you and the Company.

 

·                  The violation of any agreement entered into between you and
the Company pursuant to which you agree not to compete in any way with the
Company.

 

·                  The violation of any provision included in any agreement
entered into between you and the

 

2


--------------------------------------------------------------------------------




 

                        Company pursuant to which you agree to assign to the
Company all rights to any copyrightable or patentable work you invent, improve
or otherwise work on using the Company’s resources during your employment with
the Company.

 

·                  If you are a party to any severance, retention or change in
control agreement or program, and you engage in any activity which would
constitute a violation of any non-competition, non-solicitation,
confidentiality, proprietary information, or non-disclosure provision included
in said agreement or program, you will be deemed to have engaged in a Prohibited
Activity even if a change in control (as defined in said agreement or program)
has not occurred.

 

The Company has the authority to deduct or withhold, or require you to remit to
the Company, an amount sufficient to satisfy applicable federal, state, local
and foreign taxes (including FICA obligations) required by law to be withheld
with respect to any taxable event arising from the receipt of the Stock upon
settlement of the Restricted Stock Unit Award.  You may satisfy your tax
obligation, in whole or in part, by either: (i) electing to have the Company
withhold Stock otherwise to be delivered with a Fair Market Value equal to the
minimum amount of the tax withholding obligation; or (ii) surrendering to the
Company previously owned Stock with a Fair Market Value equal to the minimum
amount of the tax withholding obligation, (iii) withholding from other
compensation or (iv) paying the amount of the tax withholding obligation
directly to the Company in cash provided, however, that if the tax obligation
arises during a period in which you are prohibited from trading under any policy
of the Company or by reason of the Exchange Act, then the tax withholding
obligation shall automatically be satisfied in accordance with subsection (i) of
this paragraph.

 

If the Company reasonably anticipates that the value of any Stock to be
delivered to you pursuant to this Agreement, when combined with all other
payments received during the year that are subject to the limitations on
deductibility under Section 162(m) of the Code, will exceed the limitations on
deductibility set forth in Section 162(m), the delivery of all or a portion of
such Stock shall automatically be deferred to the next succeeding calendar year
in which the Company reasonably anticipates the deduction of the payment amount
will not be limited or eliminated by the application of  Section 162(m), but
only to the extent necessary to avoid exceeding the limitations of Section
162(m).  Such deferred Stock shall be delivered no later than the 60th day after
the end of such calendar year, provided that such delivery, when combined with
any other payment subject to the Section 162(m) limitations received during the
year, does not exceed the limitations on deductibility under Section 162(m) of
the Code.  The deferrals shall continue until the full amounts may be paid
without violating the provisions of Section 162(m).

 

Section 409A of the Code imposes a number of requirements on “non-qualified
deferred compensation plans and arrangements.”  Based on regulations proposed by
the Internal Revenue Service, the Company has concluded that this award of
Restricted Stock Units is subject to Section 409A.  The Company also has
concluded, however, that since Stock will be issued in settlement of Restricted
Stock Units as soon as the Restricted Stock Units vest, the award of the
Restricted Stock Units qualifies for the short-term deferral exception to
Section 409A.  In order to ensure compliance with the short-term deferral
exception, once the Restricted Stock Units vest, the Company shall issue Stock
in settlement of the Restricted Stock Units as soon as possible thereafter and
in any event by March 15 of the year following the year in which the Restricted
Stock Units vest.  If it is administratively impracticable to issue Stock in
exchange for the vested Restricted Stock Units by the relevant March 15 and such
impracticability was unforeseeable as of the date of this Agreement, the Stock
shall be issued as soon as reasonably practicable following the applicable
March 15.  Under no circumstances may the time or schedule of receipt of Stock
in settlement for Restricted Stock Units be accelerated or subject to a further
deferral

 

3


--------------------------------------------------------------------------------




 

except as otherwise permitted or required pursuant to regulations and other
guidance issued pursuant to Section 409A.  You do not have any right to make any
election regarding the time or form of any payment.  This Agreement and the Plan
shall be operated in compliance with Section 409A and each provision of this
Agreement and the Plan shall be interpreted, to the extent possible, to comply
with Section 409A.

 

Nothing in the Plan or this Agreement shall be interpreted to interfere with or
limit in any way the right of the Company or any Subsidiary to terminate your
employment or services at any time.  In addition, nothing in the Plan or this
Agreement shall be interpreted to confer upon you the right to continue in the
employ or service of the Company or any Subsidiary.

 

This Restricted Stock Unit Award is granted under and governed by the terms and
conditions of the Plan.  You acknowledge and agree that the Plan is
discretionary in nature and may be amended, cancelled, or terminated by the
Company, in its sole discretion, at any time.  The grant of a Restricted Stock
Unit Award under the Plan is a one-time benefit and does not create any
contractual or other right to receive an award of Restricted Stock Units or
benefits in lieu of Restricted Stock Units in the future.  Future awards of
Restricted Stock Units, if any, will be at the sole discretion of the Company,
including, but not limited to, the timing of the award, the number of Units and
vesting provisions.  The Plan has been introduced voluntarily by the Company and
in accordance with the provisions of the Plan may be terminated by the Company
at any time.  By execution of this Agreement, you consent to the provisions of
the Plan and this Agreement.  Capitalized terms used herein shall have the
meaning set forth in the Plan, unless otherwise defined herein.

 

COMPANY:

 

ACCURIDE CORPORATION

 

By:

 

 

Its:

 

 

 

4


--------------------------------------------------------------------------------